Citation Nr: 0201659	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  98-10 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
death benefits as the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.  He died in October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 determination by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2001, the appellant testified at a personal 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes the appellant abandoned prior claims in 
failing to provide information as requested by the RO in 
February 1981, February 1987, and October 1989.  See 
38 C.F.R. § 3.158 (2001).


FINDINGS OF FACT

1.  The appellant has been adequately notified of the 
evidence necessary to substantiate this claim and of the 
action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  The appellant's September 1962 marriage to the veteran 
was not legally valid.

4.  The appellant has not submitted clear and convincing 
evidence sufficient to establish a common law marriage under 
Ohio law.

5.  The appellant has not submitted probative evidence 
demonstrating her continuous cohabitation with the veteran 
for VA purposes after November 1965 or her cohabitation with 
the veteran for the one year prior to his death.


CONCLUSION OF LAW

The veteran and the appellant were not married at the time of 
the veteran's death, and the appellant is not entitled to 
recognition as surviving spouse of the veteran for purposes 
of VA death benefits.  38 U.S.C.A. § 103 (West 1991); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the June 1998 statement of the case adequately notified the 
appellant of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, although the appellant 
has reported she is receiving Department of Health and Human 
Services, Social Security Administration (SSA) benefits, 
there is no indication that records maintained by SSA include 
any additional evidence pertinent to the appellant's claim.  
In this regard, the Board finds that all identified and 
authorized records pertinent to the matter on appeal have 
been obtained.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
appellant to issue a decision at this time.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this decision.  Further 
development and further expending of VA's resources is not 
warranted.

Background

The record shows that in December 1959 the veteran submitted 
an application for VA benefits and reported that he was 
presently married to A.F.  He noted he had been married in 
July 1942.

In a March 1964 application the veteran reported that he had 
"separated" from A.F. in May 1951, that he had married the 
appellant on September 24, 1962, and that he had divorced the 
appellant in March 1963.

In a July 1964 VA Form 21-6897, Statement of Income and Net 
Worth - Disability, the veteran reported he had been 
separated from his wife A. since 1951.  In a July 1964, VA 
Form 21-4138, Statement in Support of Claim, the veteran 
reported that he had been separated from his wife and 
children since 1951.

In a September 1965 application for VA benefits the veteran 
reported that he and A.F. had separated in May 1951.  He 
noted that he and his wife did not live together.  The 
veteran reported his address.

In February 1966, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, to "correct [his] marital and 
dependency status."  He reported that his wife had divorced 
him in November 1965, and, in essence, that he had no 
dependents.  The veteran reported his address.

In an April 1971 VA Form 21-6897, Statement of Income and Net 
Worth - Disability, the veteran reported he had no spouse.  

In October 1979, the RO received an Ohio Department of Health 
death certificate indicating the veteran died on October 
1979.  The report noted the veteran was divorced.

In October 1979, the RO received a VA Form 10-2065, Funeral 
Arrangements, signed by V.F., the veteran's sister. 

In October 1979, the RO received correspondence from the 
appellant noting that her husband, the veteran, died at a VA 
hospital in October 1979 and, in essence, requesting 
entitlement to VA benefits.

In January 1981, the appellant submitted a VA Form 21-534, 
Application for Dependency Compensation or Death Pension by 
Widow/er or Child.  She reported that she had married the 
veteran in September 1962, that there were no children born 
of that marriage, and that they had lived together 
continuously until his death in October 1979.  She also 
submitted a copy of a marriage license application and 
certificate indicating she and the veteran were married in 
September 1962 and a correction of death certificate filed in 
December 1980 indicating that the veteran was married to the 
appellant at the time of his death.  The marriage license 
application shows the veteran swore he had not been 
previously married and that he had no living wife.

In February 1981, the RO notified the appellant that 
additional information was required prior to a determination 
of her claim.  It was noted that the veteran had claimed he 
had no spouse after his divorce from his first spouse in 
November 1965.

In November 1986, the appellant submitted a VA Form 21-534, 
Application for Dependency Compensation or Death Pension by 
Surviving Spouse or Child.  She reported that she had married 
the veteran in September 1962, that there were no children 
born of that marriage, and that they had lived together 
continuously until his death in October 1979.  In response to 
a question as to how many times the veteran had been married 
the appellant reported that she only knew of one time.  

In January 1987, the RO notified the appellant that 
additional information was required prior to a determination 
of her claim.  It was noted that the evidence of record 
indicated she and the veteran had not lived together 
continuously from the date of their marriage until the date 
of his death and that statements from 2 other persons was 
required to support her claim.  

In January 1987, the appellant submitted a VA Form 21-4170, 
Statement of Marital Relationship, indicating that she and 
the veteran lived as husband and wife continuously from 
September 1962 until the veteran's death.  She reported that 
they had lived together at a certain address from September 
1962 to 1971, at a different address from 1971 to 1978, and 
at a 3rd location in 1978.  She reported that all neighbors 
who had known them after they began living as husband and 
wife were deceased.  She stated that the veteran had stayed 
with his sister during the 2 months prior to his death 
because she had a car and was able to take the veteran to the 
hospital but that otherwise they had lived together 
continuously.

The RO also received VA Forms 21-4171, Supporting Statement 
Regarding Marriage, purportedly completed by D.L.D. a friend 
of the appellant, stating that she had known the appellant 
for 2 years and that, inter alia, the appellant and veteran 
were generally known as husband and wife.  The reports were 
signed by the appellant but not by D.L.D.

In February 1987, the RO notified the appellant that 
additional information was required prior to a determination 
of her claim.  

In May 1989, the appellant submitted a claim for entitlement 
to VA benefits and indicated she had submitted documents 
showing she had not divorced the veteran prior to his death.

In correspondence dated in July and October 1989 the RO 
notified the appellant that additional information was 
required prior to a determination of her claim.  

In January 1996, the appellant submitted a VA Form 21-534 
indicating she had married the veteran in September 1962, 
that there were no children born of that marriage, and that 
they had lived together continuously until his death in 
October 1979.  She reported the veteran had only been married 
one time and noted that she had been married 3 times, 
including to the veteran, E.C., and J.P.

In correspondence dated in December 1996 and February 1987 
the RO notified the appellant that additional information was 
required prior to a determination of her claim.  

In April 1997, the RO received documents indicating the 
appellant's marriage to E.C. had been dissolved in June 1944 
and that her marriage to J.P. had been dissolved in May 1962.  
The RO also received copies of SSA correspondence indicating 
the appellant was receiving regular monthly benefit payments 
upon a claim apparently under the veteran's social security 
account.

In June 1997, the RO received a copy of the veteran's final 
judgment of divorce from A.F. filed in November 1965.  

In correspondence dated in August 1997 the appellant reported 
that she had been separated from the veteran in 1979 because 
he was receiving treatment at a VA hospital and she had no 
car but that they had intended to resume living together when 
his health improved.  She stated that he had always supported 
her, that they had never had an order of separation, that 
they had always lived in an old farmhouse, and that in 1963 
she had filed for divorce to threaten the veteran but that 
they had reconciled and it was never finalized.

In October 1997, the appellant reported that she had no 
knowledge of any legal impediment at the time of her marriage 
to the veteran in September 1962.  She stated that she had 
not learned of the veteran's previous marriage until June 
1997.

In her notice of disagreement the appellant claimed the 
affidavit showing the correction of the veteran's death 
certificate clearly showed she was married to the veteran at 
the time of his death either as a result of a valid or a 
common law marriage.  In her substantive appeal the appellant 
claimed entitlement was warranted because the requirements of 
38 C.F.R. § 3.52(b)(1) and 38 C.F.R. § 3.205 had been met.  
She also claimed, citing VA Adjudication Manual M21-1, Part 
III, Section 6.07(j), that her continued cohabitation with 
veteran after the dissolution of his marriage to A.F. 
constituted a valid common law marriage.

In April 1999, the RO requested information from the county 
probate court concerning the veteran's reported divorce from 
the appellant in 1963.  No subsequent response is of record.

At her personal hearing before the undersigned Board Member 
the appellant testified that she had married the veteran in 
September 1962 without any knowledge of his prior marriage.  
She stated that neither the veteran nor his family had 
discussed his previous marriage to her.  She reported that at 
the time of their marriage they were in a small town where 
everyone knew each other and that had the officiating judge 
known of an encumbrance to the marriage he would never have 
signed the license.  The appellant also reiterated her claim 
that she had lived continuously with the veteran from the 
time of their marriage until he went to stay with his sister 
for the convenience of access to VA medical care facilities 
prior to his death.  

Analysis

VA law provides that improved death pension is a benefit 
payable to a veteran's surviving spouse or child because of 
the veteran's nonservice-connected death.  38 U.S.C.A. 
§ 1541(a) (West 1991); 38 C.F.R. § 3.3(b)(4) (2001).  
Regulations provide that a recognized marriage is defined as 
one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.1(j) (2001).

VA regulations provide that, except as provided in 38 C.F.R. 
§ 3.52, a "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j), who was the spouse of the veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse, and, except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
See 38 C.F.R. § 3.50 (2001).

Ohio law provides, generally, that persons of legal age, that 
are not nearer of kin than second cousins, and that do not 
have a living spouse may be joined in marriage.  Ohio Rev. 
Code Ann. § 3101.01 (Anderson 2001).  The State of Ohio 
recognizes common law marriages that occurred prior to 
October 1991 that have not been terminated by death, divorce, 
dissolution, or annulment.  Ohio Rev. Code Ann. § 3105.12 
(Anderson 2001).  

The Ohio Supreme Court has held that the essential elements 
of a common law marriage in Ohio were an agreement of 
marriage in praesenti made by parties competent to contract, 
that was accompanied and followed by cohabitation as husband 
and wife, and that the couple were treated and reputed in 
their community as having been husband and wife.  See In re 
Estate of Redman v. Ohio, 21 N.E. 2d 659 (1939) (quoting 
Umbenhower v. Labus, 97 N.E. 832 (1912)).  It also held that 
all the essential elements of such a relationship must be 
shown by clear and convincing evidence.  Id. 

VA law provides, however, that where a claimant, without 
knowledge of any legal impediment, entered into a marriage 
with a veteran which, but for the impediment, would have been 
valid, and the claimant thereafter cohabited with the veteran 
for one year or more immediately before the veteran's death, 
or for any period of time if a child was born of the 
purported marriage or was born before such marriage, the 
purported marriage may be deemed valid, unless a claim has 
been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits.  38 U.S.C.A. § 103(a); 
38 C.F.R. § 3.52 (2001). 

Regulations provide that where a surviving spouse has 
submitted sufficient proof of marriage and also meets the 
requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage to the veteran will be accepted, in the absence 
of information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205 (2001).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2001).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

VA Adjudication Procedure Manual, M21-1, Part III, directs 
the ROs that if one or both parties were already married at 
the time they attempted to enter into marriage and the 
earlier marriage is later dissolved, the status of the second 
marriage is determined under state law and that in a state 
that recognizes common law marriages a common law marriage 
will arise automatically on the dissolution of the prior 
marriage.  See M21-1, Part III, para. 6.07(j).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where an attempted marriage of a 
claimant to the veteran was invalid by reason of a legal 
impediment, the marriage will nevertheless be deemed valid if 
the marriage occurred one year or more before the veteran 
died (or existed for any period of time if a child was born 
of the purported marriage or was born to them before such 
marriage), if the claimant entered into the marriage without 
knowledge of the impediment, if the claimant cohabited with 
the veteran continuously from the date of marriage to the 
date of his or her death, and if no claim has been filed by a 
legal surviving spouse who has been found entitled to 
gratuitous death benefits other than accrued monthly benefits 
covering a period prior to the veteran's death.  See Colon v. 
Brown, 9 Vet. App. 104 (1996) (in cases where the veteran was 
still legally married to another person, if the appellant was 
unaware of the legal impediment, then an otherwise invalid 
common law marriage may be deemed valid).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In this case, the Board finds the appellant's September 1962 
marriage to the veteran was not legally valid.  The evidence 
of record demonstrates that the veteran's prior marriage to 
A.F. was a legal impediment to the appellant's marriage to 
the veteran under Ohio law, the jurisdiction where they 
attempted to marry.  In fact, the appellant does not dispute 
that the veteran was married to A.F. at the time of her 
marriage to the veteran but contends that her marriage should 
be valid because she had no knowledge of that impediment.  
The Board finds, however, that there is no apparent basis in 
Ohio law upon which the appellant's September 1962 marriage 
to the veteran may be declared legally valid due to an 
absence of knowledge of an existing impediment.

The Board also finds the appellant has not submitted clear 
and convincing evidence sufficient to establish the existence 
of a valid common law marriage under Ohio law after the 
veteran's marriage to A.F. was terminated in November 1965.  
For similar reasons, the Board must conclude that the 
appellant has not submitted probative evidence demonstrating 
her continuous cohabitation with the veteran for VA purposes 
after November 1965 or her cohabitation with the veteran for 
the one year prior to his death.  

The Board notes that the appellant claims she and the veteran 
were never separated for any reason other than the 2 months 
prior to his death because of medical convenience.  The Board 
also notes there is no evidence that a child was born of the 
appellant's relationship with the veteran and that no claim 
has been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits.  See 38 C.F.R. § 3.52.  

The evidence in support of the appellant's claim that her 
relationship with the veteran constituted a valid common law 
marriage were her own statements and personal hearing 
testimony, the January 1987 VA Forms 21-4171, purportedly 
completed by D.L.D., the December 1980 correction to the 
veteran's death certificate, and correspondence from SSA 
indicating the appellant was receiving regular monthly 
benefit payments upon a claim apparently under the veteran's 
social security account.

While the December 1980 death certificate correction is a 
public document indicating the veteran was married to the 
appellant at the time of his death, the record does not 
indicate the basis upon which that correction was made.  In 
fact, based upon the evidence of record, it appears to have 
been made based solely upon a sworn statement provided by the 
appellant.  Similarly, the Board notes that there is no 
indication of the basis upon which SSA benefits were 
apparently granted.  In addition, the Court has held, in 
essence, that SSA decisions are not controlling for VA 
purposes.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Therefore, the Board finds these documents are not clear and 
convincing evidence and are not probative of a common law 
marriage existing at the time of the veteran's death.  The 
Board also finds the documents are not sufficient proof of 
marriage because the record includes information to the 
contrary, including the veteran's own report that he had 
divorced the appellant in March 1963.  See 38 C.F.R. § 3.205. 

As to the appellant's statements and personal hearing 
testimony and the unattested, purported statement of D.L.D., 
the Board finds this evidence is not clear and convincing 
evidence and is not probative of the appellant's claim.  The 
Board notes that even assuming D.L.D., in fact, provided the 
statements included in the January 1987 VA Forms 21-4171 that 
she reported she had only known the appellant for 2 years.  
Therefore, she could not have had any actual knowledge of the 
appellant's relationship with the veteran who died over 6 
years earlier.

The Board also notes that the appellant's statements as to 
her relationship with the veteran are inconsistent with 
reports the veteran provided VA in March 1964, July 1964, 
September 1965, February 1966, December 1966, and April 1971 
and that her statements as to where and when she and the 
veteran lived together are inconsistent with the veteran's 
own reported addresses of record.  In addition, the Board 
finds the appellant's statements claiming that all neighbors 
who had known them when they had lived as man and wife were 
deceased is incredible in light of her own testimony that 
they had lived in a small community where everyone knew one 
another.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Based upon the 
evidence of record, the Board finds the preponderance of the 
evidence is against the appellant's claim.


ORDER

Basic eligibility for VA death benefits as the veteran's 
surviving spouse is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

